Citation Nr: 0818392	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  07-17 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service during World War II, 
from November 1942 to October 1945.  He died in June 2003.  
The appellant is his widow (surviving spouse).  She appealed 
to the Board of Veterans' Appeals (Board) from an August 2006 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

In April 2008, the appellant-widow submitted, directly to the 
Board, pertinent evidence including an amended death 
certificate that was not accompanied by a waiver allowing the 
Board to consider this additional evidence prior to the RO.  
However, because the Board is granting her petition to reopen 
her cause-of-death claim, and then remanding the underlying 
claim to the RO via the Appeals Management Center (AMC) 
before readjudicating the claim on the merits, she is not 
prejudiced by the Board's initial consideration of this 
additional evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) 
(2007).

In addition, based on statements made in her June 2007 
substantive appeal (on VA Form 9), it appears the appellant 
is raising the additional issue of her entitlement to 
Dependency and Indemnity Compensation (DIC) pursuant to 
38 U.S.C.A. § 1318, though this is not altogether clear.  The 
Board may not entertain an application for review on appeal 
unless it conforms to the law.  38 U.S.C.A. § 7108 (West 
2002).  The RO has not fully adjudicated any issue other than 
the cause-of-death claim, and the Board may not unilaterally 
take jurisdiction of any additional claim, including for 
§ 1318 DIC.  So the RO should ask the appellant to clearly 
indicate what additional claim, if any, she wishes to pursue.  
The RO should then take appropriate action to adjudicate this 
claim.  In any event, no other issue is currently before the 
Board.  38 C.F.R. § 20.200 (2007).




FINDINGS OF FACT

1.  The RO denied service connection for the cause of the 
veteran's death in an August 2003 rating decision; the RO 
notified the appellant of that denial but she did not 
initiate an appeal.

2.  However, additional evidence received since that August 
2003 rating decision has not been previously considered - so 
is not duplicative or redundant of evidence already on file, 
and is relevant and raises a reasonable possibility of 
substantiating the cause-of-death claim.


CONCLUSIONS OF LAW

1.  The RO's August 2003 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d) (2007); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2007).

2.  But new and material evidence has been submitted since 
that last prior, final denial of the cause-of-death claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Because the Board is granting the appellant's petition to 
reopen her cause-of-death claim, and directing further 
development of the claim on remand, there is no need to 
discuss at this time whether VA has complied with its duties 
to notify and assist.  If still necessary, the Board will 
make this preliminary determination once the additional 
remand development is completed, before readjudicating her 
claim on the underlying merits.

New and Material Evidence to Reopen the Claim

VA considers the veteran's death as due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  A principal (primary) 
cause of death is one that singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b). A 
contributory cause of death is one that contributed 
substantially or materially to death, hastened it, or aided 
or lent assistance to death.  38 C.F.R. § 3.312(c).

The veteran died on June [redacted], 2003.  The immediate cause of 
death listed on the original July 2003 death certificate was 
an acute myocardial infarction (i.e., heart attack).  No 
other principal or contributory cause of death was listed at 
that time.  He was never service connected for any type of 
heart disorder.  However, the appellant-widow asserts that 
his service-connected generalized anxiety disorder was a 
principal or contributory cause of his death.  She contends 
this service-connected disability caused tension and stress 
leading to hypertension and a heart disorder and, ultimately, 
his fatal acute myocardial infarction.

The RO originally denied service connection for the cause of 
the veteran's in an August 2003 rating decision.  The RO 
notified the appellant of that decision and apprised her of 
her procedural and appellate rights, but she did not initiate 
an appeal.  Therefore, that decision is final and binding on 
her based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2007).  

In the previous, final August 2003 rating decision, the RO 
denied the appellant's cause-of-death claim because the 
evidence then of record failed to establish that a heart 
disorder (then listed as the primary and only cause of death) 
was incurred or aggravated during the veteran's military 
service or within one year of his discharge from service.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  In addition, the medical evidence of 
record at that time failed to show that his service-connected 
generalized anxiety disorder was a contributory cause of his 
death.  See the August 2003 VA medical opinion and original 
July 2003 death certificate.

Certain testimony given during the appellant's August 2005 
hearing testimony as to other claims not currently at issue 
was interpreted by the RO as a petition to reopen her claim 
for service connection for the cause of the veteran's death.  
See her Travel Board hearing testimony at page 9.  Therefore, 
since this testimony was given after August 29, 2001, the 
amended regulation defining what constitutes new and material 
evidence applies.  See 66 Fed. Reg. at 45,620, indicating to 
apply the revised version of 38 C.F.R. § 3.156 to petitions 
to reopen, as here, filed on or after August 29, 2001.



A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

In determining whether evidence is new and material, the 
credibility of the evidence in question is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  
But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary [of VA] to consider the patently 
incredible to be credible").

Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the last final August 2003 rating decision.  Specifically, 
the appellant submitted an amended death certificate dated in 
March 2008 from the same physician who issued the original 
death certificate.  The amended death certificate now list 
additional primary causes of the veteran's death - 
specifically, an anxiety disorder and hypertension, in 
addition to the previously listed acute myocardial 
infarction.

Thus, this amended death certificate identifies an additional 
primary cause of the veteran's death, an anxiety disorder, 
for which he was service connected.  Presuming the 
credibility of this evidence, it follows that it relates to 
an unestablished fact necessary to substantiate the 
appellant-widow's cause-of-death claim and raises a 
reasonable possibility of substantiating her claim; that is 
to say, this evidence is new and material and her claim of 
service connection for the cause of the veteran's death is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been received, the claim for 
service connection for the cause of the veteran's death is 
reopened.  To this extent, and this extent only, the appeal 
is granted.


REMAND

Before addressing the underlying merits of the cause-of-death 
claim, however, the Board finds that additional development 
of the evidence is required.

First, with regard to the Veterans Claims Assistance Act 
(VCAA), a notice letter is required to comply with the U.S. 
Court of Appeals for Veterans Claims' (Court's) recent 
decision in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007), which held that for DIC benefits - including cause-
of-death claims, VCAA notice must include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate the 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate the DIC claim based on a condition 
not yet service-connected.  In addition, this letter must 
comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007), insofar as notifying the appellant-widow of all 
elements of her claim, including the downstream effective 
date element.  The May 2006 VCAA notice letter of record does 
not meet these requirements.



Second, the veteran's death certificate indicates he died on 
June [redacted], 2003, at the General Care Convalescent Center.  
These private records, if available, could provide greater 
detail as the precise circumstances of his death.  VA is 
required to make reasonable efforts to obtain all 
"relevant" records, including private records like these, 
which the veteran or, in this instance, his heirs adequately 
identifies and authorizes VA to obtain.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(1).  VA regulation clarifies 
that "reasonable efforts" will generally consist of an 
initial request for the records and, if the records are not 
received, at least one follow-up request.  38 C.F.R. 
§ 3.159(c)(1).  The appellant-widow therefore should be asked 
to submit these records, herself, if she has them in her 
personal possession or to complete and return the necessary 
authorization (VA Form 21-4142) for VA to obtain them for 
her.

Third, as already noted, the amended death certificate dated 
in March 2008 now lists additional primary causes of the 
veteran's death - specifically, an anxiety disorder and 
hypertension, in addition to the previously listed acute 
myocardial infarction.  So the AMC should ask the appellant 
for the contact information of the signer of the amended 
death certificate, Dr. D.L. Gullet.  And upon obtaining his 
contact information, the AMC should request that Dr. Gullet 
provide a medical explanation for his determination that the 
veteran's anxiety disorder was one of the primary causes of 
his death or, in the alternative, a substantial or material 
contributory cause.

Fourth, because of Dr. Gullet amending the death certificate, 
there is now conflicting medical evidence as to whether there 
is a relationship between the veteran's death and his 
service-connected generalized anxiety disorder.  Recently, 
in Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), 
the U.S. Court of Appeals for the Federal Circuit held, in 
the context of a DIC claim, VA only needs to make reasonable 
efforts to assist a claimant in obtaining a medical opinion 
when such opinion is "necessary to substantiate the 
claimant's claim for a benefit" under 38 U.S.C.A. § 5103A(a).  
Due to the conflicting evidence of record when comparing the 
August 2003 VA medical opinion versus the March 2008 amended 
death certificate (signed by Dr. Gullet), and also due to the 
fact that neither document provides adequate reasons and 
bases or any medical rationale for its conclusions, a remand 
is required for a more thorough medical opinion as to the 
cause(s) of the veteran's death.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

Accordingly, the cause-of-death claim is REMANDED for the 
following development and consideration:

1.	Send the appellant-widow a VCAA notice 
letter that complies with the Court's 
recent decision in Hupp v. Nicholson, 
21 Vet. App. 342, 352-53 (2007).  
Specifically, this additional VCAA 
notice must include (1) a statement of 
the conditions for which the veteran 
was service connected at the time of 
his death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition 
(such as his generalized anxiety 
disorder); and (3) an explanation of 
the evidence and information required 
to substantiate a DIC claim based on a 
condition not yet service-connected 
(such as his heart or hypertension 
disorders).  As well, this letter must 
comply with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007), in terms of 
apprising the appellant-widow of all 
elements of her claim, including the 
downstream effective date element.  

2.	Contact the appellant and ask that she 
complete and return the necessary 
authorization (VA Form 21-4142) for VA 
to obtain private medical treatment 
records from General Care Convalescent 
Center, presumably relating to the 
circumstances of the veteran's death 
on June [redacted], 2003.  Ask that she assist, 
if possible, in obtaining these records 
by providing the precise dates of 
treatment and the address of the 
General Care Convalescent Center or by 
providing these treatment records, 
herself, if for example she has them in 
her personal possession.  If she 
provides a completed release form 
authorizing VA to obtain these 
confidential treatment records, then 
attempt to obtain them.  All attempts 
to obtain these private records must 
comply with VA law and regulation and 
be documented in the claims file.  

3.	Also ask the appellant for the contact 
information of the signer of the 
amended death certificate, Dr. D.L. 
Gullet.  And upon obtaining his contact 
information, ask Dr. Gullet to provide 
a detailed explanation (the medical 
rationale) for his determination that 
the veteran's anxiety disorder was a 
primary cause of his death or, in the 
alternative, a substantial or material 
contributing factor in his death.   

4.	After completing this development, then 
request an appropriate VA physician to 
provide a medical opinion as to whether 
it is at least as likely as not the 
veteran's service-connected generalized 
anxiety disorder was a principal or 
contributory cause of his death.  
In making this determination, advise 
the designated VA physician that a 
principal (primary) cause of death 
is one that singly or jointly with some 
other condition was the immediate or 
underlying cause of death or was 
etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory 
cause of death is one that contributed 
substantially or materially to death, 
hastened it, or aided or lent 
assistance to death.  38 C.F.R. § 
3.312(c).   The claims file, including 
a complete copy of this remand, must be 
made available for review of the 
veteran's pertinent medical history - 
including, in particular, the 
conflicting evidence of the August 2003 
VA medical opinion and the March 2008 
amended death certificate.  The report 
must state whether such review was 
accomplished. 

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The designated 
VA physician should discuss the medical 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings and information obtained from 
review of the record.  If the examiner 
is unable to provide the requested 
opinion, please expressly indicate this 
and discuss why this is not possible or 
feasible.



5.	Then readjudicate the cause-of-death 
claim in light of the additional 
evidence.  If the claim is not granted 
to the appellant-widow's satisfaction, 
send her and her representative a 
supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


